DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re. claims 1, 10, and 17: the closest prior art reference is Zhou et al. (US 2017/0055378 A1)
Zhou discloses a cold plate, comprising: 
a manifold (110); (see fig. 1-3; para. 0036-0038)
a plurality of openings (top sides of 130) on a first side of the manifold extending through the manifold (bottom sides of 130), thereby forming a recess within the manifold between the first and second sides; (see fig. 1-3; para. 0040-0043)
an inlet (102) and outlet (104) channel fluidly coupled to the recess; (see fig. 1; para. 0036)
a plurality of heat sinks (170) enclosing the plurality of openings on the first side; (see fig. 2A-C; para. 0039-0041)
a heat sink (170) enclosing the plurality of openings on the second side; and (see fig. 2A-C; para. 0039-0041)
a plurality of fluid cores (130A, B), each positioned between each of the plurality of heat sinks and the heat sink, (see fig. 2C; para. 0040-0043)
the plurality of fluid cores comprising: 
a flow distribution insert (140), (see fig. 2-5; para. 0050-0054)
a first plate fin (174A, C, E) positioned between a first side of the flow distribution insert and a heat sink enclosing one of the plurality of openings on the first side, and (see Fig. 2, 5; para. 0059-0064)
a second plate fin (174B, D, F) positioned between a second side of the flow distribution insert and the heat sink enclosing the single opening, wherein the flow distribution insert is configured to receive a fluid, divert the received fluid into the first and second plate fins, and receive a return of the fluid from the first and second plate fins. (see Fig. 2, 5; para. 0059-0064)

Zhou and the remaining prior art fail to disclose:
[T]he “plurality of openings on a first side of the manifold extending through the manifold into a single opening formed in a second side of the manifold,” best viewed in Applicant’s Fig. 6B, in combination with the remaining limitations in the claim. The prior art teaches a plurality of openings opening into a plurality of openings or a plurality of openings which do not extend to the second side of the manifold. In other words, the prior art teaches separate through holes or teaches a single or plurality of blind holes but not a plurality of holes which combine to a single hole on a second side. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Joshi et al. (US 9,437,523 B2) discloses a two-sided cold plate with jet impingement assemblies. Chen et al. (US 10,096537 B1) discloses a cold plate with a heat transfer array including microjets, microchannels, and heat sink fins.

This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “216A” and “218A” found in at least Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 objected to because of the following informalities: The limitation of “a second cooling” found in line 2 should be changed to - -a second manifold- -.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 14, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835